Citation Nr: 0020100	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  92-54 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.  




In a rating decision dated in August 1987, service connection 
for a nervous condition claimed as PTSD was denied; the 
veteran did not appeal that decision and it is final.  
38 U.S.C. § 4005 (1982) (currently 38 U.S.C.A. § 7105 (West 
1991 & Supp. 1999)); 38 C.F.R. §§ 3.104(a), 19.129(a) (1987) 
(currently 38 C.F.R. §§ 3.104(a), 20.302(a) (1999)).  

In December 1994, the Board determined that new and material 
evidence had been presented to reopen the claim for service 
connection for a psychiatric disorder, including PTSD.  The 
Board remanded the issue to the RO for development.  

In April 1997, the Board again remanded the issue of service 
connection for a psychiatric disorder, including PTSD, to the 
RO for development.  


FINDINGS OF FACT

1.  A psychiatric disorder is not shown during active service 
or during the initial post-service year and the veteran has 
not presented or identified competent medical evidence that 
relates any post-service psychiatric disorder other than PTSD 
to any incident or event of active service or secondary to 
service-connected hepatitis.  

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal on the issue of 
entitlement to service connection for PTSD has been requested 
or obtained.  

3.  The veteran served on active duty during the Vietnam Era 
but he did not engage in combat with the enemy.  

4.  Service records do not corroborate the claimed stressors 
and the veteran has not presented other credible supporting 
evidence, which verifies the claimed stressors; there is no 
diagnosis of PTSD based on a verified stressor.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (1991).  

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records do not show treatment for a 
psychiatric disorder or a medical diagnosis of a psychiatric 
disorder.  Psychiatric examination was normal on medical 
entrance examination in November 1970.  The service medical 
records show the veteran was hospitalized for viral hepatitis 
in June 1972.  Psychiatric examination was normal on medical 
separation examination in March 1973.  The veteran denied 
ever having depression or excessive worry or nervous trouble 
of any sort in his March 1973 report of medical history.  

In a June 1973 rating decision, the RO granted service 
connection for hepatitis.  

The evidence does not include a diagnosis of a psychiatric 
disorder during the initial post-service year.  

The veteran's DD Form 214 MC shows he was awarded the 
National Defense Service Medal and the Vietnam Service Medal.  
It shows that his military occupational specialty was 
rifleman and that he served abroad for nine months and 
twenty-eight days.  

VA outpatient treatment records show the veteran underwent 
psychological testing and evaluation in July and August 1981.  
The veteran presented himself as requesting help for numerous 
somatic complaints with a concomitant depression.  The 
examiner indicated that these complaints may have a realistic 
base or may be as a result of a somatizational defense 
process to deal with his life stresses.  The veteran related 
a history of family, work and social problems.  Based on the 
test results and the examination, the impression was 
antisocial personality disorder.  During examination later 
that month, the veteran related specific concerns that 
included feeling immature, being self-centered and having 
some frustrations about Marine experiences as being a Marine 
Corps killer.  The assessment was anxiety with depression and 
some guilt feelings about how the veteran copes with life 
stressors.   

Private medical records show the veteran was seen for 
episodes of upper right quadrant pain, fatigue and loose 
stools in August 1981.  The examiner noted the veteran's 
history of hepatitis.  The physician performed a physical 
examination.  The impressions included a history of chronic 
hepatitis and anxiety.  

Private medical records show the veteran was admitted on 
December 30, 1982, for treatment of multiple gunshot wounds 
to the head and right arm.  The records indicate that there 
were entrance wounds to the forehead, right arm and left 
chest.  He was discharged in good condition on January 15, 
1983 and the final diagnosis was gunshot wounds to the left 
frontal area and right forearm.  

A statement from the veteran was recorded in December 1985 in 
connection with his claim for Social Security Administration 
(SSA) benefits.  The veteran related problems that he 
experienced while growing up that were racially motivated.  
He developed a hatred for white people and targeted white 
women as his victims of purse snatching.  While in the 
Marines he made two beach landings in Vietnam but did not see 
the bloodshed other soldiers saw because he was confined to 
the beach.  He stated that he did witness someone fall off a 
ship and drown.  He was also disturbed by the racial violence 
between black and white soldiers.  

The evidence includes a private psychiatric examination 
report that is dated in February 1986.  The veteran stated 
that both his parents were products of bi-racial marriages 
and he was born completely white while his siblings were 
black.  He related the racial difficulties he experienced 
which led to fights before and during active service.  The 
veteran stated that he received jungle training during 
service but he never actually saw combat.  He also stated 
that his drug and alcohol use during service caused him a lot 
of mental anguish.  The veteran also related his post-service 
history.  The psychiatrist performed a mental status 
examination.  Based on the history and the examination, the 
diagnosis was mixed personality disorder.  There was no Axis 
I diagnosis.  The psychiatrist commented that the veteran's 
characteristics were anti-social, paranoid and passive-
aggressive personality traits.  

The evidence includes a psychiatric evaluation report that is 
dated in February 1986.  The psychiatrist opined that the 
veteran had a severe adjustment reaction and that he was too 
paranoid and anti-social to be able to work with others on a 
sustained basis.  

The veteran's service personnel records were received in 
April 1987.  These records show the veteran was convicted of 
violating Articles 86, 91, 92, 128 and 134.  The punishment 
received for one of the violations, which occurred in March 
1972, was twenty days in correctional custody.  These records 
show the veteran had foreign service from September 30, 1971 
to July 28, 1972.  The records show the veteran's primary 
active service duties were rifleman and "BksGrndMan" during 
that time.  They show the veteran participated as a member of 
"TG 79.4" in contiguous waters of the Republic of Vietnam 
in October 1971, December 1971 and January 1972.  

The evidence includes a March 1987 treatment summary from the 
veteran's treating psychologist.  The veteran initially began 
receiving counseling from September 1980 to June 1981.  The 
veteran re-initiated treatment in September 1985 and had been 
seen on a regular basis since that time.  A staff 
psychiatrist diagnosed the veteran with generalized anxiety 
disorder and an impulse control disorder.  The psychologist 
began treating the veteran in January 1987.  The veteran 
spent a portion of his therapy discussing concerns relevant 
to his early development.  The psychologist opined that some 
of the turbulence that the veteran experienced as a child and 
in his adolescence was likely to have put him at risk with 
respect to a PTSD subsequent to his service in the Marines.  
While the veteran identified his complaints such as 
hypervigilance and nightmares, the veteran had not elaborated 
on his military experiences.  The psychologist noted that 
psychological test results were not uncharacteristic of 
individuals who experience a PTSD.  

The veteran underwent a VA examination in May 1987.  The 
veteran reported the following stressors:  he experienced 
atrocities motivated by racial differences; he witnessed many 
atrocities and killings while in Okinawa and on the ship 
during transportation; one episode when he was hospitalized 
with hepatitis he was beaten by two officers "('for 
something I did not do and I did not know about')" and he 
feared for his life; and, that while in the service he felt 
that he was under a constant life threatening situation 
primarily because of his humanitarian feelings.  This VA 
physician conducted a thorough examination.  The diagnosis 
was generalized anxiety disorder-treated.  The physician 
stated if there were proper documentation supporting the 
veteran's service experiences then delayed, chronic PTSD 
should be considered.  

The evidence includes a December 1987 treatment summary from 
the veteran's treating psychologist.  The veteran underwent 
repeat psychological testing.  The psychologist determined 
that the veteran was experiencing a significant degree of 
anxiety, which he had difficulty controlling.  

The evidence includes a psychological evaluation report that 
is dated in July 1988.  The examiner conducted a mental 
status examination and assessed the veteran's ability to 
function.  The diagnoses were PTSD, polysubstance dependence 
and personality disorder, not otherwise specified.  

In a statement received in September 1991 the veteran related 
the events he experienced during active service.  He stated 
that he was subject to name-calling.  He stated that he saw a 
couple of boys get killed.  He contends that his life was in 
danger and he was almost killed more than once for trying to 
bring black and white soldiers together.  

The evidence includes a March 1993 summary from the veteran's 
treating psychologist.  The veteran initially began receiving 
counseling from September 1980 to June 1981.  The veteran re-
initiated treatment in September 1985 and had been seen on a 
weekly basis since that time.  The psychologist noted that a 
counselor had diagnosed the veteran with dysthymia, identity 
disorder, PTSD and rule out personality disorder in September 
1985.  The veteran had identified 19 problems, including 
nightmares about Vietnam.  During examination by a staff 
psychiatrist in October 1985, the veteran admitted to 
flashbacks, i.e., his children burning on his lawn and events 
while he was in the Marines.  The psychologist related the 
treatment and testing that the veteran has received since 
1985.  In a July 1993 statement the psychologist noted that 
the veteran had been admitted to a VA hospital in March 1993 
seeking treatment for his PTSD.  

VA hospitalization records show that the veteran was admitted 
from March to April 1993 because of intense homicidal 
ideation.  The veteran related having sustained post-service 
gunshot wounds to the right arm and forehead.  The final 
diagnoses were rule out bipolar disorder and cannabis abuse 
in remission.  

VA outpatient treatment records show the veteran was seen in 
April 1993 after having been discharged from a VA Medical 
Center where he had been admitted from March to April for 
treatment of depression.  The veteran was seen on several 
follow-up examinations through June 1993.  There was no 
diagnosis reported.  

VA hospitalization records show that the veteran was admitted 
from November to December 1993 because of depressed mood, 
marked anxiety, hostile behavior and agitation.  He had 
recently been incarcerated following an altercation with his 
neighbors.  The veteran described sleep disturbance from 
violent nightmares.  The final diagnosis was bipolar disorder 
and no Axis II diagnosis.  

The veteran underwent a VA mental disorders examination in 
December 1993.  The physician indicated that the claims 
folder was available for review in connection with the 
examination.  The physician referred to the notation from the 
veteran's treating psychologist, which indicated that some of 
the turbulence that the veteran experienced as a child and in 
his adolescence were likely to have put him at risk with 
respect to a PTSD subsequent to his service in the Marines.  
The physician stated that the veteran failed to explain 
clearly what his problems as a youngster were.  The veteran 
stated that he was stationed in Okinawa during active service 
and he was not involved in any kind of war experience.  He 
stated that he was beaten many times by the military police 
because he was in human relations and he did not want to see 
them beating the blacks.  He stated that on one occasion he 
was given a shot and later woke up in the brig.  The 
physician noted that the veteran was mumbling during the 
physician's review of the claims folder and the veteran 
stated that he heard voices all the time.  The physician 
stated that the veteran's hallucinatory behavior would 
definitely point to a functional psychiatric disorder that 
would fit at least the criteria for schizoaffective disorder 
if not schizophrenia.  The physician noted that the veteran's 
main problem had been impulse control and antisocial 
personality.  The physician opined that the veteran's 
clinical picture did not meet the criteria for PTSD even 
though the veteran's clinical picture was mixed with many 
different elements.  The veteran also displayed a paranoid 
trend.  The diagnosis was schizoaffective disorder.  

The veteran underwent a VA mental disorders examination in 
March 1994.  The veteran contended that he developed PTSD as 
a result of active service while stationed in Okinawa.  He 
stated that he participated in four beach landings in Vietnam 
but he did not have active combat experience in Vietnam.  The 
veteran stated that his PTSD was due to constant harassment 
and frequent incarcerations and beatings that he was 
subjected to during active service in Okinawa.  He stated 
that he was arrested, incarcerated and beaten many times by 
the military police, including at least three occasions 
during which he was beaten unconscious and sustained multiple 
bruises, wounds and open cuts all over his body.  He stated 
that he had been beaten because he socialized with black 
marines and he fought against racial discrimination.  He 
related having frequent nightmares related to the 
incarcerations and beatings.  The diagnoses were PTSD, 
substance abuse in remission and possible bipolar affective 
disorder.  The physician specifically stated that the veteran 
could be diagnosed with PTSD based on the history provided by 
the veteran regarding the trauma sustained in the service.  

The Board remanded this case to the RO in December 1994 in 
order for the RO to obtain details regarding the veteran's 
claimed stressors and to attempt to verify the veteran's 
claimed stressors.  In a letter to the veteran, dated in 
December 1994, the RO requested that the veteran provide 
specific information to substantiate his claimed stressors.  
In a February 1995 statement, the veteran responded that he 
could not recall details of the events or remember what 
happened in 1971 or 1972.  

VA hospitalization records show the veteran was admitted in 
October 1995 for participation in the Community Maintenance 
Program.  The veteran stated that he was a Vietnam combat 
veteran.  He stated that he experienced many problems during 
service because he is bi-racial.  He stated he was harassed 
and beaten due to this and he spent a week in the stockade 
after standing up for a fellow black soldier who was being 
beaten by the military police.  The examiner also noted the 
veteran's pre-service and post-service problems.  Based on 
the history and examination, the diagnoses were bipolar 
affective disorder in partial remission and a history of 
mixed substance abuse.  

The veteran was admitted in January 1996 for a scheduled 
community maintenance stay.  The diagnoses were bipolar 
affective disorder in partial remission for the community 
maintenance program and a history of mixed substance abuse.  
The veteran returned in April 1996 for another scheduled 
community maintenance stay.  The diagnoses were bipolar 
affective disorder in partial remission for the community 
maintenance program and a history of mixed substance abuse.  
The veteran returned in July 1996 for another scheduled 
community maintenance stay.  The diagnoses were bipolar 
affective disorder in partial remission for the community 
maintenance program and a history of mixed substance abuse.  
The veteran was scheduled for another community maintenance 
stay in October 1996.

VA outpatient treatment records show the veteran received 
periodic treatment between November 1994 and October 1996.  
The diagnosis on each outpatient visit was bipolar disorder.  
During treatment in September 1996 the veteran felt that he 
had been misdiagnosed with bipolar disorder and felt that he 
was suffering from PTSD.  The examiner included a provisional 
diagnosis of PTSD in the assessment.  

The Board remanded this case to the RO in April 1997 in order 
to obtain details regarding the veteran's claimed stressors, 
corroborating evidence from others and to attempt to verify 
the veteran's claimed stressors.  In a letter to the veteran, 
dated in May 1997, the RO requested that the veteran provide 
specific information to substantiate his claimed stressors.  
The veteran did not respond with details or provide any 
corroborating evidence.  

By letter dated in March 1998, the RO contacted the 
Commandant of the Marine Corps and requested verification of 
the claimed stressors based on the information provided by 
the veteran.  In April 1998, the RO received from the 
Commandant of the Marine Corps unit records for the 2nd 
Battalion, 4th Marines for the period of September 1971 to 
December 1971.  The Records Correspondence Section responded 
in an April 1998 statement that the information provided by 
the veteran was insufficient for purposes of conducting any 
meaningful research into his alleged stressors.  It noted 
that stressors such as having been beaten on several 
occasions could not be verified unless someone was charged 
with assault.  

By letter dated in April 1998 the RO notified the veteran 
that the information pertaining to his alleged stressors was 
insufficient to research.  The RO again requested the veteran 
to provide details regarding the claimed events.  The veteran 
did not respond with details or provide any corroborating 
evidence.  

The evidence includes a November 1998 statement from the 
veteran's treating psychologist.  It includes diagnoses of 
adjustment disorder with mixed anxiety and depressed mood and 
PTSD.  

The veteran underwent a VA mental disorders examination in 
January 1999.  The same physician who performed the December 
1993 examination conducted this.  The physician certified 
that the claims folder was available for review in connection 
with the examination.  The physician noted that the veteran 
claimed to have been beaten and discriminated against during 
active service.  The physician noted that there was 
documentation showing the veteran had problems with impulse 
control during service since he had been convicted of choking 
another soldier.  The physician noted that the question of 
PSD had been raised in other evaluations.  The physician 
opined that the veteran does not suffer from PTSD, as was the 
impression in 1993.  The physician summarized that the 
veteran had a history of difficulties with impulse control 
since the eighth grade and that his difficulties in the 
military were mostly because of paranoid attitude and impulse 
control.  The physician did not see any evidence of any 
possible cause for PTSD.  The physician concluded that the 
most appropriate diagnosis was schizoaffective disorder 
although a diagnosis of bipolar disorder with psychotic 
features would not be inappropriate.  The final diagnosis was 
schizoaffective disorder.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that although a claim need 
not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  A well-grounded claim 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).  

A psychosis may be presumed to have been incurred during 
active military service if manifested to a degree of 10 
percent or more within the first year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Analysis
Psychiatric Disorder

The veteran seeks service connection for a psychiatric 
disorder.  He contends that he has a current psychiatric 
disability, which is either directly attributable to active 
service or is secondary to his service-connected hepatitis.  

The threshold question is whether the veteran has submitted a 
well-grounded claim.  Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  

The service medical records do not show a medical diagnosis 
of a psychiatric disorder.  Psychiatric examination was 
normal on medical entrance examination in November 1970, and 
also on medical separation examination in March 1973.  There 
are no records showing treatment for injuries, which the 
veteran describes as having been due to beatings by military 
policemen or military officers.  

The evidence does not include a diagnosis of a psychiatric 
disorder during the initial post-service year.  Therefore, a 
presumption in favor of service connection is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The post-service medical evidence shows the veteran has been 
diagnosed with a personality disorder on several occasions.  
During VA outpatient treatment in 1981, the impression was 
antisocial personality disorder.  During psychiatric 
examination in February 1986, a psychiatrist diagnosed the 
veteran with mixed personality disorder.  The psychiatrist 
commented that the veteran's characteristics were anti-
social, paranoid and passive-aggressive personality traits.  
Psychological evaluation in July 1988 included a diagnosis of 
personality disorder, not otherwise specified.  Despite these 
diagnoses, the veteran would not be entitled to service 
connection because personality disorders are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  

The post-service medical evidence shows a diagnosis of 
anxiety with depression in August 1981.  A treating 
psychiatrist diagnosed generalized anxiety disorder (GAD) and 
impulse control disorder in September 1985.  A VA physician 
diagnosed GAD in May 1987.  The majority of the remaining VA 
medical records list the veteran's diagnosis as bipolar 
disorder.  This includes reports of VA hospitalizations and 
VA outpatient treatment records dated since 1993, and a VA 
examination report dated in March 1994.  Finally, there are 
reports of VA examinations dated in December 1993 and January 
1999 that list the veteran's diagnosis as schizoaffective 
disorder.  

Although this medical evidence establishes that the veteran 
has a current psychiatric disorder, these diagnoses are first 
reflected many years after active service and they do not 
tend to establish that any current psychiatric disorder had 
its onset during or is otherwise attributable to active 
service, or is secondary to the veteran's service-connected 
hepatitis.  

As the basic issue in this case is whether the veteran's 
post-service psychiatric disorder is of service origin or 
attributable to an incident of service, or secondary to a 
service-connected disability, it is medical in nature and 
pertains to the etiology of the post-service psychiatric 
disorder.  Since the determinative issue involves a medical 
question, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Heuer v. Brown, 
7 Vet. App. at 384; Grottveit v. Brown, 5 Vet. App. at 93.  

The medical evidence of record does not include an opinion 
that relates a current psychiatric disorder to active service 
or secondary to the service-connected hepatitis.  The only 
evidence indicating such a medical causal relationship are 
statements of the veteran.  However, they do not well ground 
this claim because the veteran is not qualified to render a 
competent opinion on a medical question.  Grottveit, 5 Vet. 
App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded).  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, a lay person is not competent to make a 
medical diagnosis or 


render a medical opinion, which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992) (Court held that a witness must be competent 
in order for his or her statements or testimony to be 
probative as to the facts under consideration).  Lacking any 
competent evidence or opinion linking any current psychiatric 
disorder to service, the claim for service connection for a 
psychiatric disorder other than PTSD is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a).  

The Board finds that a psychiatric disorder is not shown 
during active service or during the initial post-service year 
and the veteran has not presented or identified competent 
medical evidence that relates any post-service psychiatric 
disorder other than PTSD to any incident or event of active 
service.  The Board concludes that the claim of entitlement 
to service connection for a psychiatric disorder is not well 
grounded.  38 U.S.C.A. § 5107(a) (1991). 

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the appellant of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  

In this case, the veteran has not identified existing medical 
evidence that would make his claim well grounded.  Therefore, 
38 U.S.C.A. § 5103(a) is not applicable to the present case.  


PTSD

Initially, the Board notes that the claim for service 
connection for PTSD is well grounded.  The evidence includes 
statements from the veteran alleging stressful events during 
active service.  While numerous VA psychiatric evaluations 
have failed to diagnose the veteran with PTSD, clinical 
records note treatment for PTSD by health care providers.  
There are also medical opinions that relate PTSD to the 
veteran's alleged in-service stressors.  The VA physician who 
conducted the May 1987 VA examination stated if there were 
proper documentation supporting the veteran's service 
experiences then delayed, chronic PTSD should be considered.  
The VA physician who conducted the March 1994 VA examination 
diagnosed PTSD and specifically stated that the veteran could 
be diagnosed with PTSD based on the history provided by the 
veteran regarding the trauma sustained in the service.  The 
Court has held that the truthfulness of evidence must be 
presumed for the purposes of determining whether the 
veteran's claim of entitlement to service connection is well 
grounded.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  In light of the 
clinical references to PTSD and because the veteran's 
evidentiary assertions concerning the alleged stressors must 
be accepted as credible for the limited purpose of 
determining whether the claim is well grounded, the Board 
must find the claim of entitlement to service connection for 
PTSD well grounded despite numerous VA psychiatric 
evaluations which have failed to diagnose the veteran with 
PTSD.  

The VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  This duty to 
assist includes obtaining medical records and examinations 
when indicated by the facts and circumstances of the 
individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
"Full compliance with the (statutory duty to assist) also 
includes VA assistance in obtaining relevant records from 
private physician when (the veteran) has provided concrete 
data as to time, place, and identity."  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  The evidence includes the 
veteran's service medical records, service department 
personnel records, available VA and private medical treatment 
records, reports of VA examinations and statements in support 
of the claim.  

The Board remanded this case to the RO in December 1994 in 
order for the RO to obtain details regarding the veteran's 
claimed stressors and to attempt to verify the veteran's 
claimed stressors.  In a letter to the veteran, dated in 
December 1994, the RO requested that the veteran provide 
specific information to substantiate his claimed stressors.  
In a February 1995 statement, the veteran responded that he 
could not recall details of the events or remember what 
happened in 1971 or 1972.  

The Board again remanded this case to the RO in April 1997 in 
order to obtain details regarding the veteran's claimed 
stressors, corroborating evidence from others and to attempt 
to verify the veteran's claimed stressors.  In a letter to 
the veteran, dated in May 1997, the RO requested that the 
veteran provide specific information to substantiate his 
claimed stressors.  The veteran did not respond with any 
details or provide any corroborating evidence.  

By letter dated in March 1998, the RO contacted the 
Commandant of the Marine Corps and requested verification of 
the claimed stressors based on the information provided by 
the veteran.  In April 1998, the RO received from the 
Commandant of the Marine Corps unit records for the 2nd 
Battalion, 4th Marines for the period of September 1971 to 
December 1971.  The Records Correspondence Section responded 
in an April 1998 statement that the information provided by 
the veteran was insufficient for purposes of conducting any 
meaningful research into his alleged stressors.  It noted 
that stressors such as having been beaten on several 
occasions could not be verified unless someone was charged 
with assault.  

By letter dated in April 1998, the RO notified the veteran 
that the information pertaining to his alleged stressors was 
insufficient to research.  The RO again requested the veteran 
to provide details regarding the claimed events.  The veteran 
did not respond with details or provide any corroborating 
evidence.  

The veteran has either stated that he cannot recall any 
details pertaining to the alleged stressors or he has not 
responded to requests by the RO for this information.  The 
service department determined that none of the claimed 
stressors could be verified based on the information provided 
by the veteran.  The veteran was adequately on notice that 
more was required of him if there was to be a successful 
search for the necessary evidence.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  For these reasons, no further attempt at 
verification of the claimed stressors is necessary. 

In this case, the critical issue is not whether the veteran 
can be diagnosed with PTSD.  Instead, the critical issue in 
this case, as will be addressed below, is whether any of the 
veteran's stressors can be verified.  Without a verified 
stressor, the claim of entitlement to service connection for 
PTSD must be denied no matter how many health care providers 
diagnose the veteran with PTSD.  This will be discussed in 
greater detail below.  As noted in Smith v. Derwinski, 2 Vet. 
App. 429, 432 (1992), the duty to assist is not unlimited in 
scope and requires the VA only to perform those actions which 
are reasonable under the circumstances involved.  The Board 
finds that all available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal on the issue of 
entitlement to service connection for PTSD has been requested 
or obtained and the VA has satisfied its duty to assist the 
veteran under these circumstances.  38 U.S.C.A. § 5107(a).

Under the provisions for direct service connection for PTSD, 
codified at 38 C.F.R. § 3.304(f), service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394 (1996).  

The record before the Board demonstrates that PTSD has been 
indicated.  The veteran has reported that he was exposed to 
stressful incidents in active service that resulted in PTSD.  
Some medical providers, though by no means all, appear to 
have accepted the veteran's account of his experiences as 
supporting a diagnosis of PTSD.  None of them, however, have 
actually identified an event in service as the stressor or 
stressors that support the diagnosis of PTSD.  
Notwithstanding, as stated by the Court, "[j]ust because a 
physician or other health care professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept the veteran's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. at 192.  

The stressors alleged by the veteran in statements and during 
VA and private medical treatment are noncombat stressors.  
However, during VA treatment in August 1981 the veteran 
related having some frustrations about marine experiences as 
being a Marine Corps killer.  During VA hospitalization in 
October 1995 the veteran stated that he was a Vietnam combat 
veteran.  Consequently, under the framework established by 
Zarycki v. Brown, 6 Vet. App. 91 (1991), the Board must make 
an explicit determination as to whether the veteran engaged 
in combat with the enemy.  

The record in this case, based on a review of the veteran's 
service personnel records, his statements, and a review of 
the evidence of record, clearly supports the conclusion that 
there is no corroboration that he ever engaged in combat with 
the enemy.  Although the veteran's service personnel records 
show that his military occupational specialty was rifleman, 
they do not show that he was awarded any citations that 
indicate combat action with the enemy.  In addition, the 
veteran stated on several occasions that he did not engage in 
combat during active service.  In a December 1985 statement 
the veteran recalled that while in the Marines he made two 
beach landings in Vietnam but did not see the bloodshed other 
soldiers saw because he was confined to the beach.  During a 
private psychiatric examination in February 1986 the veteran 
stated that he received jungle training during service but he 
never actually saw combat.  During a VA mental disorders 
examination in December 1993 the veteran stated that he was 
stationed in Okinawa during active service and he was not 
involved in any kind of war experience.  For these reasons, 
the Board finds that the veteran did not engage in combat 
with the enemy.  

The veteran's alleged noncombat stressors pertain mainly to 
incidents when he had been beaten during active service or 
when he witnessed atrocities and deaths that were racially 
motivated.  However, the veteran has totally failed to 
provide credible supporting evidence from any other source to 
confirm these stressors.  He has also failed to provide 
sufficient information that would provide the VA the 
opportunity to assist him in assembling credible supporting 
evidence confirming these alleged stressful events.  In fact, 
in a February 1995 statement, the veteran responded that he 
could not recall details of the events or remember what 
happened in 1971 or 1972.  Moreover, he failed to respond to 
two subsequent requests for additional details regarding the 
alleged stressors.  As a result, there is no corroboration of 
the stressors by any other source and the VA cannot confirm 
the veteran's accounts.  His statements lack necessary 
details that would enable the VA to attempt to confirm the 
events in question.  

Where the record does not reflect evidence that the veteran 
engaged in combat with the enemy under 38 U.S.C.A. § 1154(b), 
or where the claimed stressors are not combat-related, his 
assertions, standing alone, can not as a matter of law 
provide evidence to establish that he "engaged in combat 
with the enemy" or that an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" can not be provided by medical opinion based on 
post-service examination.  Moreau, 9 Vet. App. at 394-396.  
This means that other "credible supporting evidence from any 
source" must be provided.  Cohen, 10 Vet. App. at 147. 

In light of the above, it is concluded that, while the 
veteran has been indicated by some sources to carry a 
diagnosis that includes PTSD, such a diagnosis is based on 
stressors that the Board cannot confirm.  Where establishing 
critical facts depends upon stressor verification, a medical 
opinion can carry no probative weight.  Accordingly, while 
the Board has reviewed, in detail, the medical evidence of 
record, including those records that appear to indicate PTSD, 
the Board must find that these medical opinions carry no 
probative value because the veteran's accounts of his alleged 
stressors have not been confirmed.  

The VA has fulfilled the duty to assist.  The veteran has 
simply not provided any information from which meaningful 
research could be performed.  As a result, under Cohen, 10 
Vet. App. at 147, the claim must be denied.

The Board also notes that the statements regarding the in-
service stressors are not consistent and are not supported by 
the evidence of record.  During the May 1987 VA examination 
the veteran recalled only one episode when he was beaten by 
two officers while hospitalized with hepatitis.  Later in a 
September 1991 statement the veteran stated that he was 
almost killed on more than one occasion.  Then during the VA 
mental disorders examination in December 1993 the veteran 
stated that he was beaten many times by the military police.  
During the VA mental disorders examination in March 1994 he 
stated that he was arrested, incarcerated and beaten many 
times by the military police, including at least three 
occasions during which he was beaten unconscious and 
sustained multiple bruises, wounds and open cuts all over his 
body.  Later during VA hospitalization in October 1995 the 
veteran stated that he only spent a week in the stockade 
after standing up for a fellow black soldier who was being 
beaten by the military police.  These stressor statements 
materially differ in the number of times the veteran was 
incarcerated and beaten as well as who had beaten him.  His 
allegation of multiple incarcerations is inconsistent with 
the service personnel records.  They show the veteran having 
been placed in correctional custody only on one occasion 
after having been convicted of choking another soldier in 
March 1972.  Moreover, the extent of the injuries claimed to 
have been the result of the beatings is inconsistent with the 
service medical records.  Medical examination prior to 
separation in March 1973 do not substantiate the extent of 
injuries from repeated beatings, which the veteran described 
during the VA mental disorders examination in March 1994.  In 
addition, in his March 1973 report of medical history the 
veteran denied ever having the types of injuries he claimed 
were incurred during the alleged beatings, including a 
history of head injury and periods of unconsciousness.  For 
these reasons, the Board finds that the veteran's statements 
regarding in-service stressors are not credible.  

The Board also finds that the probative medical shows that 
the veteran does not have PTSD.  The majority of the VA and 
private medical records include diagnoses other than PTSD, 
including dysthymia, identity disorder, personality disorder, 
bipolar affective disorder, depression, schizoaffective 
disorder, adjustment disorder with mixed anxiety and 
depressed mood, GAD and substance abuse.  The most probative 
evidence on this issue consists of the reports of VA 
examinations dated in December 1993 and January 1999.  The 
same VA physician conducted both of the examinations.  That 
physician is the only one to certify review of the veteran's 
claims folder in conjunction with the examinations.  This VA 
physician had more background information regarding the 
veteran's military, family, social and medical histories than 
any other health care provider who rendered a diagnosis in 
this case.  Therefore, this VA physician is in a better 
position to render a fully informed medical opinion on 
whether the claimed in-service events caused PTSD.  This 
physician concluded in December 1993 that the veteran's 
hallucinatory behavior would definitely point to a functional 
psychiatric disorder that would fit at least the criteria for 
schizoaffective disorder if not schizophrenia.  The physician 
noted that the veteran's main problem had been impulse 
control and antisocial personality.  The physician opined 
that the veteran's clinical picture did not meet the criteria 
for PTSD even though the veteran's clinical picture was mixed 
with many different elements.  In January 1999, this 
physician again noted that there was documentation showing 
the veteran had problems with impulse control during service 
since he had been convicted of choking another soldier.  The 
physician opined that the veteran does not suffer from PTSD, 
as was the impression in 1993.  The physician summarized that 
the veteran had a history of difficulties with impulse 
control since the eighth grade and that his difficulties in 
the military were mostly because of paranoid attitude and 
impulse control.  The physician did not see any evidence of 
any possible cause for PTSD.  The physician concluded that 
the most appropriate diagnosis was schizoaffective disorder 
although a diagnosis of bipolar disorder with psychotic 
features would not be inappropriate.  For these reasons, the 
Board finds that the probative medical shows that the veteran 
does not have PTSD as a result of any in-service event.

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where the 
overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  As 
stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  
A "properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance."  Id. at 58.  In this case, 
for reasons cited above, the preponderance of the evidence is 
against the claim. 


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for PTSD is denied.




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

